NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         JUL 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHUNZHANG SHENG,                                No.    15-70030

                Petitioner,                     Agency No. A088-128-777

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 6, 2020**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Shunzhang Sheng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d
1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility

determination, including inconsistencies within Sheng’s testimony as to who

introduced him to Christianity, inconsistencies between Sheng’s testimony and

Pastor Lin’s testimony and letter, and the implausibility of certain aspects of

Sheng’s claim. Id. at 1044 (adverse credibility finding must be based on the

totality of the circumstances). Sheng’s explanations do not compel a contrary

conclusion. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (agency

not required to accept explanations for inconsistencies). In the absence of credible

testimony, Sheng’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Sheng’s CAT

claim because it was based on the same evidence found not credible, and Sheng

does not point to any other evidence in the record that compels the conclusion that

it is more likely than not he would be tortured by or with the consent or

acquiescence of the government if returned to China. See Shrestha, 590 F.3d at

1048-49.

      PETITION FOR REVIEW DENIED.


                                          2                                       15-70030